— Order unanimously affirmed without costs. Memorandum: Supreme Court properly granted, defendant’s motion for summary judgment dismissing the complaint. As an at-will employee, plaintiff had no cause of action for breach of contract or wrongful discharge (see, Murphy v American Home Prods. Corp., 58 NY2d 293; Connor v First Sec. Servs. Corp., 135 AD2d 1131; see also, Pulsafeeder, Inc. v Greene, 185 AD2d 667). Plaintiff also had no cause of action under the Human Rights Law. Plaintiff alleged that she was terminated because she resisted and complained about the homosexual advances of a co-worker (see, Executive Law § 296 [1] [e]). Plaintiff’s complaint alleged that the co-worker made two sexually suggestive remarks. The record shows, however, that the first remark was not sexually suggestive and that the second, even if regarded as being sexually suggestive, was not specifically directed at plaintiff. Further, the record is devoid of evidence that the alleged remarks of the co-worker were condoned by defendant or that plaintiff was terminated because she complained about the alleged remarks. (Appeal from Order of Supreme Court, Erie County, Mintz, J. — Summary Judgment.) Present — Green, J. P., Lawton, Boehm, Fallon and Davis, JJ.